        Case 20-34254 Document 34 Filed in TXSB on 11/10/20 Page 1 of 2




                     IN THE UNITED STATES BANKRUPTCY COURT
                       FOR THE SOUTHERN DISTRICT OF TEXAS
                                HOUSTON DIVISION

In re: CATHERINE WARD                            §            Case: 20-34254-H1-13
                                                 §
       Debtor                                    §            Chapter 13

                    RESPONSE TO TRUSTEE’S MOTION TO DISMISS

       Catherine Ward, Debtor, files this Response to the Chapter 13 Trustee’s Motion to Dismiss:

       1.       Debtor desires to continue with the chapter 13 plan.

       2.       Debtor has filed an amended chapter 13 plan.

       3.       Debtor has filed amended schedules I and J.

       4.       Debtor desires a hearing on the Motion to Dismiss.

        WHEREFORE, Debtor requests that this court conduct a hearing, not dismiss the chapter 13
case, and for such other and further relief to which Debtor may be justly entitled.

Dated: November 10, 2020

                                              Respectfully submitted,

                                              /s/Nikie Marie Lopez-Pagan
                                              Reese W. Baker
                                              Texas Bar No. 01587700
                                              Sonya Kapp
                                              TX Bar No. 11095395
                                              Nikie Marie Lopez-Pagan
                                              TX Bar No. 24090233
                                              Baker & Associates
                                              950 Echo Lane, Suite 300
                                              Houston, Texas 77024
                                              713-869-9200
                                              713-869-9100 (fax)
                                              ATTORNEYS FOR DEBTOR


                                 CERTIFICATE OF SERVICE

       A copy of the foregoing Debtor’s Response to the Motion to Dismiss was delivered on or
about November 10, 2020, to all parties listed below in the manner listed below:
        Case 20-34254 Document 34 Filed in TXSB on 11/10/20 Page 2 of 2




David G. Peake                                CM/ECF Electronic Delivery
9660 Hillcroft, #430
Houston, TX 77096

                                              /s/Nikie Marie Lopez-Pagan
                                              Nikie Marie Lopez-Pagan

                 VERIFICATION OF TRANSMITTAL TO U.S. TRUSTEE

        The undersigned attorney, under penalty of perjury, hereby certifies that a copy of Debtor’s
Response to the Motion to Dismiss was delivered to the United States Trustee, 515 Rusk, Suite
3516, Houston, Texas 77002, on or about November 10, 2020, by electronic delivery by the clerk
of the Bankruptcy Court.

                                              /s/Nikie Marie Lopez-Pagan
                                              Nikie Marie Lopez-Pagan
